Citation Nr: 1809292	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  11-01 903	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received by VA which is sufficient to reopen a previously denied claim to establish service connection for burn scars of the face, and if so, whether service connection is warranted.  

2.  Whether new and material evidence has been received by VA which is sufficient to reopen a previously denied claim to establish service connection for a respiratory disability, and if so, whether service connection is warranted.  

3.  Whether new and material evidence has been received by VA which is sufficient to reopen a previously denied claim to establish service connection for a sinus disability, and if so, whether service connection is warranted.  

4.  Whether new and material evidence has been received by VA which is sufficient to reopen a previously denied claim to establish service connection for posttraumatic stress disorder, and if so, whether service connection is warranted.  

5.  Entitlement to service connection for a heart disability.  

6.  Entitlement to service connection for a gastrointestinal disability, to include gastroesophageal reflux disease (GERD) and a hiatal hernia (Barrett's esophagus).  

7.  Entitlement to service connection for residual burn scars of the body.  

8.  Entitlement to service connection for a lumbosacral spine disability.  

9.  Entitlement to service connection for an acquired psychiatric disability, to include Major Depressive Disorder.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Scott W. Dale, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to May 1955.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the San Juan, the Commonwealth of Puerto Rico, and a July 2010 rating decision from the VARO in Cleveland, Ohio, of the Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran expressed timely disagreement with both determinations, and the present appeal ensued.  During the pendency of the appeal, jurisdiction of the issues decided in July 2010 was transferred to the San Juan VARO, and the two appeal streams were merged and certified to the Board.

Issues not before the Board

In the July 2010 rating decision, the Cleveland RO also denied claims to establish service connection for bilateral hearing loss and tinnitus.  The Veteran initiated an appeal with regard to these issues; however, in an April 2013 Decision Review Officer (DRO) decision, the San Juan RO granted the claims to establish service connection for these disabilities, thus, abrogating the appeal regarding bilateral hearing loss and tinnitus.  Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997). 

The Veteran subsequently expressed disagreement with the downstream issue of the initial evaluation for his service-connected bilateral hearing loss, which began another appeal stream.  However, while he was provided a Statement of the Case (SOC) which continued to deny the benefits sought, he did not perfect an appeal to the Board by filing a timely substantive appeal.  As such, that issue is not under the Board's jurisdiction at this time.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) (pursuant to 38 U.S.C.A. § 7105 (a), the filing of a notice of disagreement initiates appellate review in the VA administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA).

Additional Note

The issues enumerated on the title page related to the Veteran's burn scars (face and body) and acquired psychiatric disabilities (PTSD and Major Depressive Disorder) are substantially similar in subject matter; however, each pair of similar issues is currently at a different appellate stature with distinct evidentiary and procedural standards.  

As will be discussed below, the Board is granting the Veteran's petitions to reopen his previously denied issues to establish service connection for burn scars of the face and PTSD.  Once this is completed, the issues may be reviewed under the same evidentiary standards, and the Board will merge the issues regarding all burns scars and the acquired psychiatric disabilities because of the similarity of the disabilities claimed and for ease of adjudication.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described and the information submitted or developed in support of the claim); see also Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) aff'd, 631 F.3d 1380 (Fed. Cir. 2011), vacated on other grounds, 132 S. Ct. 75 (U.S. 2011).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for (1) burn scars of the face and body, (2) a respiratory disability, (3) a sinus disability, (4) a heart disability, (5) a gastrointestinal disability, to include GERD and a hiatal hernia (Barrett's esophagus), (6) a lumbosacral spine disability, and (7) an acquired psychiatric disability, to include PTSD and Major Depressive Disorder, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In a September 1997 decision, the Board denied issues to establish service connection for burn scars of the face and a respiratory disability, and the decision was not appealed.  

2.  Evidence received since the Board's final September 1997 decision raises a reasonable possibility of substantiating the issues to establish service connection for burn scars of the face and a respiratory disability.  

3.  A July 2001 rating decision denied the Veteran's claim to establish service connection for a sinus disability; the Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period.  

4.  Evidence received since the final July 2001 rating decision raises a reasonable possibility of substantiating the issue to establish service connection for a sinus disability.  

5.  In a May 2006 decision, the Board denied an issue to establish service connection for PTSD, and the decision was not appealed.  

6.  Evidence received since the Board's final May 2006 decision raises a reasonable possibility of substantiating the issue to establish service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The September 1997 Board decision is final with respect to the issues to establish service connection for burn scars of the face and a respiratory disability.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2017).  

2.  Evidence received to reopen the issues of entitlement to service connection for burn scars of the face and a respiratory disability, is new and material, and the issues are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

3.  The July 2001 rating decision is final with respect to the Veteran's claim to establish service connection for a sinus disability.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2017).  

4.  Evidence received to reopen the issue of entitlement to service connection for a sinus disability, is new and material, and the issue is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  

5.  The May 2006 Board decision is final with respect to the issue to establish service connection for PTSD.  38 U.S.C.A. § 7104 (b) (West 2002); 38 C.F.R. § 20.1100 (2017).  

6.  Evidence received to reopen the issue of entitlement to service connection for PTSD, is new and material, and the issue is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2012).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the appellant of information and evidence necessary to substantiate the claim and redefined its duty to assist her in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017).  Given the favorable disposition of the actions here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service Connection and New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2017).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

If a chronic disease, is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology under 38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2017).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court has also held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2012).  

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2017); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  

Petitions to reopen

In the interest of economy, the Board will discuss the petitions to reopen these previously denied issues together.  As will be fully addressed below, the Board concludes that, since the prior final denials, VA has received evidence which is new and material and raises a reasonable possibility of substantiating the issues.  As such, these issues are reopened.  

Pertinently, the issues to establish service connection for burn scars of the face and a respiratory disability were previously denied in the final September 1997 Board decision because evidence of record did not reflect current diagnoses of either disability.  Also, the issue to establish service connection for a sinus disability was denied by the final July 2001 rating decision because the evidence did not reflect that the disability was proximately due to or the result of the Veteran's service.  Further, the issue to establish service connection for PTSD was previously denied in the final May 2006 Board decision because evidence of record did not reflect evidence of a verifiable stressor and that the disability was proximately due to or the result of the Veteran's service.  The September 1997 and May 2006 Board decisions and July 2001 rating decision are final with respect to these issues.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1100; 20.1103 (2017).

Throughout the pendency of the current appeal, the RO has stated only the PTSD issue has been reopened and considered on the merits.  Regardless, the Board is not bound by those determinations as to whether the claims should be reopened, and must nevertheless consider whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The bases of the prior finals by the Board (in September 1997 and May 2006) and the RO (in July 2001) are articulated, above.  In order for the issues to be reopened, evidence must have been added to the record since the September 1997 and May 2006 Board decisions (burn scars of the face, respiratory disability, and PTSD) and/or the July 2001 rating decision (sinus disability) that addresses these bases.  

In sum, the Veteran alleges that all of the issues to be reopened stem from an in-service incident in July 1954, when a boiler exploded while he was igniting the pilot light.  He claims that the explosion left him with physical burn scars and emotional damage (resulting in PTSD symptoms), and inhalation of the ignited gas resulted in respiratory and sinus disabilities.  This assertion was of record at the time of the prior final denials and has been recounted several times since, and the Board notes the consistency of the stated facts for more than 20 years.  Moreover, the record since the prior final denials includes diagnoses of PTSD and chronic sinusitis and the Veteran's descriptions of facial scarring and signs and symptoms of a respiratory disability since the incident in July 1954.  

Concerning the Veteran's lay statements, while he does not have the medical training necessary to competently and credibly state a medical nexus, he is considered competent and credible to report symptoms that he experiences first-hand and disabilities which are readily observable to lay persons, such as facial scarring.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991); see also Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (finding that lay testimony is competent to establish the presence of varicose veins).  

Further, to the extent that the Veteran's service treatment records do not include evidence noting the specific incident and injuries in July 1954, the Board notes that portions of his service treatment and personnel records are fire-related.  As such, records of the event may have been destroyed, and VA has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  With this in mind, the Board, again, notes that the Veteran's assertions concerning the July 1954 incident and the resulting disabilities under the Board's consideration have been consistent for more than 20 years.  The Board certainly has no reason to disbelieve the Veteran.  

The above evidence is "new," as it had not been previously considered by VA, and "material" as it raises the reasonable possibility of substantiating the previously denied issues.  The Board thus finds that new and material evidence has been submitted to reopen the issues to establish service connection for burn scars of the face, a respiratory disability, a sinus disability, and PTSD, since the prior final denials in September 1997, July 2001, and May 2006, respectively.  On that basis, the issues are reopened.  


ORDER

New and material evidence having been submitted, the issue to establish service connection for burn scars of the face is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue to establish service connection for a respiratory disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue to establish service connection for a sinus disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been submitted, the issue to establish service connection for PTSD is reopened, and to that extent only, the appeal is granted.





REMAND

Although further delay is regrettable, the Board concludes that additional development is necessary in order for VA to fulfill its duty to assist the Veteran and give him every opportunity to substantiate the issues on appeal under the applicable laws.  

The record includes evidence of a current heart disability, gastrointestinal disability, lumbosacral spine disability, and sinus disability, and the Veteran's competent and credible statements concerning body and facial scarring and signs and symptoms of a respiratory disability.  Moreover, while the Veteran's service treatment and personnel records do not include verification of the reported July 1954 incident where a boiler exploded in near proximity to the Veteran while he was attempteding to ignite the pilot light, causing all of his injuries, the Board notes that significant portions of these records are fire-related and that his multiple descriptions of the event have been consistent for more than 20 years.  As such, the Board finds the Veteran's assertions concerning these disabilities and their relationship to his service to be competent and credible.  

With the above in mind, the Board notes that the Veteran has not been provided a VA examination in connection with these issues to determine the existence, nature and etiology of the alleged disabilities.  An examination is required under VA's Duty to Assist the Veteran when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159 (c)(4)(i).  The Court has held that the criteria set forth in McLendon constitute a low threshold.  

In the present case, in light of the findings outlined above, the Board concludes the low threshold to provide the Veteran a VA examination in connection with the issues to establish service connection for a heart disability, gastrointestinal disability, lumbosacral spine disability, sinus disability, body and facial scarring, and a respiratory disability, have been met.  As such, such an examination must be requested by the AOJ.  

Concerning the issue to establish service connection for an acquired psychiatric disability, to include PTSD and Major Depressive Disorder, while the Veteran has been provided a VA psychiatric examination in November 2012, the Board finds that it is inadequate for the purpose of adjudicating this issue.  Specifically, although the examiner ruled out a current diagnosis of PTSD, the prior diagnoses of this disability were not addressed as being in error or whether the disability resolved.  Moreover, while a diagnosis of Major Depressive Disorder was rendered, the etiology of the disability was not addressed.  As such, the Board concludes that VA's duty to assist has not been fulfilled with regard to providing an adequate VA examination in connection with these issues, and thus, a remand is necessary.  

Finally, in an effort to ensure that the examiners are fully apprised of the most updated medical evidence of record pertaining to the Veteran's service-connected psychiatric disability, updated VA treatment records from the VA Caribbean Healthcare System in San Juan, Puerto Rico, and all associated facilities must be obtained and associated with the file for review.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ must obtain and associate with the file all updated records of VA treatment from the VA Caribbean Healthcare System in San Juan, Puerto Rico, dated after March 8, 2013, to include from all associated Outpatient Clinics and facilities.  

2.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the existence, nature, and etiology of any and all respiratory disabilities, sinus disabilities, lumbosacral spine disabilities, gastrointestinal disabilities, heart disabilities, and scars of the face and body that may be present.  A copy of the file must be made available to and reviewed by the examiner.  For each disability identified, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is proximately due to or the result of any incident of his service, to include his competent and credible reports of being in near proximity to an exploding boiler in July 1954. 

Any stated opinion should be supported by a complete rationale.  Any stated opinion should be supported by a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

If the AOJ finds that separate VA examinations (possibly, with medical specialists) are necessary to adequately address the individual issues, then those examinations should be requested, and the Veteran be made aware of the time and place to report for such.

3.  Thereafter, the AOJ must schedule the Veteran for an appropriate examination to determine the nature and etiology of any and all acquired psychiatric disability that may be present, to specifically include PTSD and Major Depressive Disorder.  A copy of the file must be made available to and reviewed by the examiner.  For each disability identified, the examiner is requested to offer an opinion as to whether it is at least as likely as not (50 percent probability or more) that the disability is proximately due to or the result of any incident of his service, to include his competent and credible reports of being in near proximity to an exploding boiler in July 1954. 

Additionally, if the Veteran does not meet the criteria for a diagnosis of PTSD or Major Depressive Disorder, the examiner must provide a statement which addresses the prior diagnoses of these disabilities, to include whether the diagnoses were rendered in error or whether the disability was present at one time and subsequently resolved.  

Any stated opinion should be supported by a complete rationale.  If the examiner cannot provide an opinion without resorting to mere speculation, this should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending issue in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


